United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 12, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-60479
                         Summary Calendar



MANOOCHEHR PARAHAM,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
                 Petition for Review of a Decision
                of the Board of Immigration Appeals
                         BIA No. A27 923 365
                        --------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Iranian citizen Manoochehr Paraham petitions this court for

review of the removal order issued by the Immigration Judge

(“IJ”) and affirmed by the Board of Immigration Appeals (“BIA”).

Paraham argues that the IJ erred by finding him noncredible

regarding his conversion to Catholicism; that he established a

well-founded fear of persecution sufficient to obtain asylum; and

that he established eligibility for relief by way of withholding

of removal and the Convention Against Torture.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-60479
                                  -2-

     The IJ’s credibility determination was based on a reasonable

interpretation of the evidence and was supported by substantial

evidence.   See Chun v. INS, 40 F.3d 76, 79 (5th Cir. 1994).

Paraham’s history of dishonesty with immigration authorities and

his lack of knowledge about the Bible and the Catholic sacraments

supported the IJ’s determination that Paraham’s claim of

conversion to Catholicism was not credible.    Additionally, the

IJ’s determination that Paraham did not show a well-founded fear

of future persecution were he to return to Iran was supported by

substantial evidence.     See Lopez-Gomez v. Ashcroft, 263 F.3d 442,

444-45 (5th Cir. 2001).    For the same reasons Paraham failed to

establish his asylum claim, he also failed to show entitlement to

relief by way of withholding of removal, see Efe v. Ashcroft, 293

F.3d 899, 906 (5th Cir. 2002), or the Convention Against Torture.

See id. at 906-07.

     PETITION DENIED.